On Writ of Certiorari to the Court of Appeal Fourth Circuit, Parish of Orleans.
CALOGERO, Chief Justice, would grant the writ and assigns reasons.
Denying the writ application in this ease, where the district court judge allowed the eviction and the court of appeal refused to upset that ruling, may well be the just and appropriate legal result. However, the law requires the plaintiff in an eviction proceeding to offer evidence to show that she is entitled to demand possession of the property because she is either a qualified succession representative or an heir with a judgment of possession. There are reasons to believe that the plaintiffs right to demand possession has not been established in this case. Therefore, I would prefer to grant the writ, examine the record, and writ an opinion; send the case back to the appellate court for that purpose; or remand to the district court to allow the plaintiff to prove her right to bring this eviction proceeding.